EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Farmer on 6/9/2021. 

The application has been amended as follows: 
The following claims have been amended: 

Claims 14-20: Cancelled 


Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
The present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a method for smoothing surface roughness within an internal passageway comprising urging a first sphere into the internal passageway to a first distance along a first curved portion of a length of the internal passageway, urging the first sphere along a substantially straight portion of the internal passageway downstream of the first curved portion via a second sphere, and urging the first sphere along a second curved portion of the internal passageway downstream of the substantially straight portion via the second sphere, in combination with all other claimed limitations set forth in the recited method.  As argued by applicant in the arguments/remarks submitted 6/3/21, the prior art of record does not disclose a first curved portion, a substantially straight portion downstream of the first curved portion, and a second curved portion downstream of the substantially straight portion.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIRVANA DEONAUTH/Examiner, Art Unit 3726                                                                                                                                                                                                        


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726